In the United States Court of Federal Claims
                                         No. 16-829
                                 Filed: November 16, 2016

****************************************
                                       *
LEVEL 3 COMMUNICATIONS, LLC,           *
                                       *
      Plaintiff,                       *
                                       *
v.                                     *
                                       *
THE UNITED STATES,                     *
                                       *
      Defendant,                       *
                                       *
and                                    *
                                       *
VERIZON DEUTSCHLAND GMBH,              *
                                       *
      Defendant-Intervenor.            *
                                       *
****************************************

                                          ORDER
        By close of business on November 21, 2016, the Government will provide the court with
the name and contact information of the Contracting Officer assigned to Circuit Demand IQO
Contract, No. HC1021-16-M-0012, as well as the names and contact information for all military
or civilian personnel involved in the decision to allow commencement of performance prior to
December 1, 2016.
     The Government also will provide all documents that reflect the decision to allow
commencement of performance prior to December 1, 2016.
IT IS SO ORDERED.

                                                  s/ Susan G. Braden
                                                  SUSAN G. BRADEN
                                                  Judge